Name: Commission Regulation (EEC) No 2607/91 of 29 August 1991 fixing, for peas, field beans and sweet lupins, the level of estimated production for the 1991/92 marketing year, the level of actual production for the 1990/91 marketing year, and the adjustment to be made to the amount of the aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 8 . 91 Official Journal of the European Communities No L 243/55 COMMISSION REGULATION (EEC) No 2607/91 of 29 August 1991 fixing, for peas, field beans and sweet lupins , the level of estimated production for the 1991/92 marketing year, the level of actual production for the 1990/91 marketing year, and the adjustment to be made to the amount of the aid Article 2 For the 1990/91 marketing year, the actual production of peas, field beans and sweet lupins intended to qualify for aid is hereby fixed at 5 044 000 tonnes. Article 3 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1624/91 (2), and in particular Article 3a (6) thereof, Whereas Article 24a of Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1906/91 (4), specifies the factors which must be fixed in order to implement the system of maximum guaranteed quantities ; whereas the level of estimated production for the 1991 /92 marketing year, the level of actual production for the 1990/91 marketing year, and the consequent adjustment to be applied to the aid for the 1991 /92 marketing year, should be fixed on the basis of the available data ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, For the 1991 /92 marketing year, the adjustment to be made to the amount of the aid is hereby fixed at :  ECU 4,80 per 100 kilograms for peas and field beans,  ECU 5,31 per 100 kilograms for sweet lupins. The minimum price of each product is consequently reduced by the same amount as the adjustment, to be made to the amount of the aid . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1991 . HAS ADOPTED THIS REGULATION : Article 1 For the 1991 /92 marketing year, the estimated production of peas, field beans and sweet lupins intended to qualify for aid is hereby fixed at 4 465 000 tonnes. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission ( l) OJ No L 162, 12 . 6 . 1982, p. 28 . (2) OJ No L 150, 15 . 6 . 1991 , p. 10 . (') OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 169, 29 . 6 . 1991 , p. 46.